UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1480


EDWARD W. ANDERSON,

                Plaintiff - Appellant,

          v.

WASTE MANAGEMENT OF WILMINGTON; TAMMIE HOFFMAN; LAURA SNOW;
DONOVAN DUKES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:15-cv-00014-FL)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward W. Anderson, Appellant Pro Se.           Monica E.      Webb,
MCGUIREWOODS, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward    W.    Anderson     appeals      the    district    court’s    order

adopting   the     magistrate      judge’s      recommendation     and    dismissing

his employment discrimination suit.               We have reviewed the record

and find no reversible error.                  Accordingly, we grant leave to

proceed in forma pauperis and we affirm for the reasons stated

by the district court.            Anderson v. Waste Mgmt. of Wilmington,

No. 7:15-cv-00014-FL (E.D.N.C. Mar. 28, 2016).                   We dispense with

oral    argument      because     the    facts    and   legal    contentions      are

adequately      presented   in     the    materials     before     this   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2